JOHN R. BROWN, Circuit Judge:
Willie Mae Byrd was the plaintiff in a third party action for the wrongful death of her husband, Lawrence Byrd, arising under the LHWCA, 33 U.S.C. §§ 901 et seq., and general maritime law. Mr. Byrd was killed when 3,000 pounds of cardboard cartons fell from the hold of a ship owned by the defendant, Heinrich Schmidt Reederei, and crushed his chest. At trial, the District Court denied Byrd’s motion for directed verdict on the issue of contributory negligence, and also prohibited her from introducing testimony on inflation.1 The jury returned a verdict for $125,000, but found Mr. Byrd 50% contributorily negligent and reduced the award to $62,500. A panel of this Court, 638 F.2d 1300,.reversed the District Court’s denial of a motion for directed verdict and ordered the trial court to enter judgment for Byrd in the full amount of the damages assessed. The trial court also rejected the issue of whether future inflation may be considered by the jury when assessing an award of future damages on the basis of this Court’s decision in Johnson v. Penrod Drilling Co., 510 F.2d 234 (5th Cir. 1975) (en banc). In an opinion issued concurrently with the present opinion, Culver v. Slater, 688 F.2d 280 (5th Cir. 1982), this Court held that, under certain guidelines, evidence of wage increases due to inflationary trends may be introduced at trials in this Circuit. Therefore, we remand this case for a new trial on Byrd’s damages, in accordance with the principles of Culver, unreduced by any percentage for the contributory negligence of Mr. Byrd.
Several arguments raised by the defendant in this case merit discussion. The defendant argues that this Court may not properly reach the inflation issue because *326Byrd did not introduce or proffer evidence upon which inflation could be considered.2 Given that Byrd was prohibited at trial from introducing testimony upon future inflationary trends, and in light of the instruction that the jury was not to consider inflation in determining future damages, both limitations created by Penrod, we need not closely examine either the probative weight of the evidence presented on inflation or the subsequent absence of a detailed recitation of reasons underlying Byrd’s objection to the jury instructions. See F.R. Civ.P. 51. In cross-examining the defendant’s investment expert, Byrd attempted to ask questions about the effect of inflation rates on the bond market. The District Court, on the basis of Penrod, sustained the objections to that line of questioning. At that time, counsel for Byrd tried, to no avail, either to distinguish Penrod or to explain that doubts have arisen in the Circuit with regard to evidence on inflation. The court granted a recess, and the following discussion took place between counsel for Byrd and the trial judge:
THE COURT: .. . What you started . . . to pursue was the effect of inflation on the market generally. And at that point I sustained the objection, and would — and would and do sustain the objection.
COUNSEL: Alright, sir. Your Honor, I wish to proffer for the record some information . . . because to, in effect, require this person to reduce their investment for the future but not let them take into consideration the increase in value, the loss of the borrowing, the loss of the purchasing power of the dollar, is in effect to give a double reduction.
The reason this money — the reason that a person pays these dollars for a thousand dollar bond has to do with inflation. And to let that go in to reduce this person’s recovery because they believe they will be able to get this amount of money in the future, in effect, causes a double reduction. Because at the end of 2007 that one thousand dollars she gets back will be worth five hundred dollars.
[COUNSEL FOR DEFENDANT: But hasn’t that been laid to rest in Penrod?}
THE COURT: I understand — and he does, too — in the en banc decision of the Fifth Circuit.
* * * * * *
COUNSEL: Well, let me proffer in the presence of the witness and ask if this is correct before the jury physically comes in the door. I believe that may be sufficient, Your Honor.
I believe the witness has told me that the current U.S. Government estimated rate of inflation is six and a half to seven percent for the coming year, that his company’s estimated rate of inflation is seven and a half percent; that the lowest rate he, himself, has ever heard of in the past is between three and a half or four percent.. . . and that in his opinion, based upon reading and other knowledge in the field, he believes the best that people can hope for in the future is a five percent rate of inflation.... We would proffer all that in evidence as indicating the minimum amount of rate of inflation that the plaintiffs should be entitled to, regardless, and we would take three and a half percent if that were proper.
THE COURT: Well, the proffer is in the record. It’s not in evidence.
Reading the trial transcript, we are convinced that counsel for Byrd was attempting to create a record to challenge or at least find an exception to Penrod. Byrd’s later objection to the instruction that the jury should not employ an estimated rate of inflation to increase damages must be viewed in the context of Penrod’s shackles. *327While it is true that counsel for Byrd did not offer a lengthy explanation for his objection to the instruction, we find that the matter was sufficiently presented to the judge at trial and that all parties understood the dilemma — Byrd wanted the jury to consider inflation, and Penrod stood in the way. See Culver, supra. In short, we find that Byrd’s objection to the jury charge is properly before this Court under F.R.Civ.P. 51.
REVERSED AND REMANDED.

. This case was consolidated and argued with Culver v. Slater Boat Co., 688 F.2d 280 (5th Cir. 1982), and the present opinion was issued concurrently with that in Culver.


. A question is also raised whether evidence of sufficient probative value was presented for the jury on the issue of inflation. Moreover, the defendant argues that Byrd neither requested any instruction on inflation nor explained in detail her objection to the Court’s charge which stated that the jury could not use estimated rates of inflation to increase future earnings.